Citation Nr: 1748877	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Evaluation of service connected degenerative joint disease of the left knee, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

3.  Entitlement to an extra-schedular rating for a right knee disability.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1989 to December 1989,and active duty from December 2002 to January 2004, and from October 2008 to May 2010.

This matter is before the Board of Veterans Appeals (Board) on appeal from May 2011 and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.   The Veteran testified before a Decision Review Officer at the Wichita RO in July 2013.  A copy of the hearing transcript has been associated with the claims file.   

The Veteran's claims for an extraschedular rating for the right knee disability and entitlement to a TDIU were remanded by the Board in September 2015.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the July 2016 VA knee and lower leg examination does not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the Veteran's left knee disability.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the July 2016 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.   Notably, in Correia, the Court found similar range of motion testing to be inadequate. 

Consequently, the Veteran must be afforded a new VA left knee examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

 In this instance, the Veteran's rating for his left knee may impact his evaluation for purposes of a TDIU.

Additionally, any development affecting the TDIU issue may also have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the extraschedular component of the Veteran's right knee claim will also be remanded.

The Board also notes that there has been additional new evidence associated with the claims file since the most recent supplemental statements of the case (SSOC).  This should be made available for review by the RO prior to adjudication of the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected degenerative joint disease of the left knee.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the left knee.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claims for evaluation of service connected degenerative joint disease of the left knee, currently rated as 10 percent disabling effective August 31, 2015, entitlement to a TDIU, and entitlement to an initial extra-schedular rating for a right knee disability.  If any of the Veteran's claims remain denied, issue the Veteran and his attorney a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







